“LED

 

MAR 18 2020
IN THE UNITED STATES DISTRICT COURT Cron us istrict Court
FOR THE DISTRICT OF MONTANA SS lings
BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 14-100-BLG-SPW

Plaintiff,
vs. ORDER
SCHUYLER STEWART ZWAR,

Defendant.

 

 

An Administrative Order was filed by the Acting Chief Judge Morris on
March 16, 2020, regarding COVID-19 and the advised precautions to reduce the
possibility of exposure to the virus and slow the spread of the disease. See also The
President’s Coronavirus Guidelines for America, CDC, 2 (2020), (recommending
canceling events involving ten or more people) https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
Therefore,

IT IS HEREBY ORDERED that competency hearing and revocation hearing
currently scheduled for Thursday, March 26, 2020 at 1:30 p.m., are VACATED

and reset to commence on Thursday, April 30, 2020 at 10:30 a.m. in the James F.
Battin U.S. Courthouse, Billings, Montana.
All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

The Clerk shall forthwith notify the parties of the making of this Order.

ee
DATED this / Oo day of March, 2020.

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
